DETAILED ACTION

This action is in response to Applicant’s amendment received on July 2, 2021.
Claims 1-5, 11-14 and 21-31 are pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 11, 14 and 21-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz et al. (US Patent No. 5,261,215), hereinafter “Hartz”, in view of Herzer et al. (US Patent No. 7,878,170), hereinafter “Herzer” and Kobayashi (US Patent No. 5,924,400), hereinafter “Kobayashi”.
Regarding claim 1, Hartz discloses an apparatus comprising: a gasoline powered engine configured to operate in a substantially horizontal orientation and to be stored in a generally vertical orientation without leaking of fluid contained in the gasoline powered engine (col. 3, lines 3-6).
Hartz fails to disclose a fuel tank having an opening configured to receive gasoline to be stored in the fuel tank, the fuel tank including a filler neck extending about the opening, wherein the opening is located above the gasoline stored in the fuel tank when the gasoline powered engine is in the generally vertical orientation.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Herzer in order to avoid the spill of fuel when the apparatus is in the vertical orientation.
Kobayashi discloses a tank (Kobayashi (Fig. 3 (125))) having an opening (Kobayashi (Fig. 3 (in the vicinity of element 169))) and an outlet port (Kobayashi (Fig. 3 (in the vicinity of element 166))), separate from the opening (Kobayashi (Fig. 3 (in the vicinity of element 169))), through which liquid stored in the tank (Kobayashi (Fig. 3 (125))) is supplied to the engine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kobayashi in order to be able to refill the tank without having to disconnect the tank from the engine.
Regarding claim 11, the modified invention of Hartz discloses the apparatus of claim 1, further comprising a second oil drain port through a second wall of the sump, wherein the second wall forms the bottom of the sump when the engine is in the substantially horizontal orientation (Herzer (Fig. 3)).
Regarding claim 14, the modified invention of Hartz discloses an apparatus comprising: a gas powered walk behind mower (10) comprising: a rotating cutting blade 
Kobayashi discloses a tank (Kobayashi (Fig. 3 (125))) having an opening (Kobayashi (Fig. 3 (in the vicinity of element 169))) and an outlet port (Kobayashi (Fig. 3 (in the vicinity of element 166))), separate from the opening (Kobayashi (Fig. 3 (in the vicinity of element 169))), through which liquid stored in the tank (Kobayashi (Fig. 3 (125))) is supplied to the engine.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kobayashi in order to be able to refill the tank without having to disconnect the tank from the engine.
Regarding claim 21, the modified invention of Hartz discloses the apparatus of claim 1, wherein the fuel tank (Herzer (Fig. 3 (16))) is configured to trap a vapor lock 
Regarding claim 22, the modified invention of Hartz discloses the apparatus of claim 21, wherein the fuel tank (Herzer (Fig. 3 (16))) further includes a filler skirt (Herzer (Fig. 2 (in the vicinity of element 36))) extending about the opening (Herzer (Fig. 3 (32))) in a direction opposite the filler neck (Herzer (Fig. 3 (38))).
Regarding claim 23, the modified invention of Hartz discloses the apparatus of claim 22, wherein the fuel tank (Herzer (Fig. 3 (16))) further includes: a floor; a top located opposite the floor; and a plurality of side walls extending about the floor and the top and defining an internal volume, wherein the opening is located within the top and the filler neck (Herzer (Fig. 3 (38))) extends about the opening in a direction opposite the floor (Herzer (Fig. 2)).
Regarding claim 24, the modified invention of Hartz discloses the apparatus of claim 23, wherein the vapor lock volume (Herzer (Fig. 2 (22))) is a portion of the internal volume between the filler skirt (Herzer (Fig. 2 (in the vicinity of element 36))) and the top when the engine is in the substantially horizontal orientation.
Regarding claim 25, the modified invention of Hartz discloses the apparatus of claim 23, wherein the vapor lock volume (Herzer (Fig. 2 (22))) is a portion of the internal volume above the filler skirt (Herzer (Fig. 2 (in the vicinity of element 36))) when the engine is in the generally vertical orientation.
Regarding claim 26, the modified invention of Hartz discloses the apparatus of claim 14, wherein the walk behind mower (10) further comprises: a plurality of feet extending from the deck, wherein when the deck is in the generally vertical orientation, 
Regarding claim 27, the modified invention of Hartz discloses the apparatus of claim 26, wherein when the deck is in the generally vertical orientation the front wheels (16) are elevated from the ground.
Regarding claim 28, the modified invention of Hartz discloses the apparatus of claim 14, wherein the fuel tank (Herzer (Fig. 3 (16))) is configured to trap a vapor lock volume of vapor (Herzer (Fig. 2 (22))) preventing the fuel tank from filling entirely with gasoline.
Regarding claim 29, the modified invention of Hartz discloses the apparatus of claim 28, wherein the fuel tank (Herzer (Fig. 3 (16))) further includes: a filler skirt (Herzer (Fig. 2 (in the vicinity of element 36))) extending about the opening (Herzer (Fig. 3 (32))) in a direction opposite the filler neck (Herzer (Fig. 3 (38))); a floor; a top located opposite the floor; and a plurality of side walls extending about the floor and the top and defining an internal volume (Herzer (Fig. 2)), wherein the opening (Herzer (Fig. 3 (32))) is located within top, the filler neck (Herzer (Fig. 3 (38))) extends about the opening in a direction opposite the floor, and the vapor lock volume (Herzer (Fig. 2 (22))) is a portion of the internal volume above the filler skirt when the engine is in the generally vertical orientation.

Claims 2, 3 and 30 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Herzer and Kobayashi as applied to claims 1 and 14 above, and further in view of J. R. Gretzinger (US Patent No. 2,933,192), hereinafter “Gretzinger”.
Regarding claim 2, the modified invention of Hartz discloses the apparatus of claim 1.
The modified invention of Hartz fails to disclose that the gasoline powered engine further comprises: an oil sump; and a first oil drain port extending in a first direction through a first wall of the sump, wherein the first wall forms a bottom of the sump when the engine is in the vertical orientation.
However, Gretzinger discloses an oil sump; and a first oil drain port (Gretzinger (59)) extending in a first direction through a first wall of the sump, wherein the first wall forms a bottom of the sump when the engine is in the vertical orientation (Gretzinger (Fig. 1)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Gretzinger because oil cartridges are old and well known in the art of for filtering engine oil.
Regarding claim 3, the modified invention of Hartz discloses the apparatus of claim 2, wherein the oil drain port is configured to be releasably connected to an oil cartridge with the oil cartridge being upright when the engine is in the vertical orientation (Gretzinger (Fig. 1)).
Regarding claim 30, the modified invention of Hartz discloses the apparatus of claim 14, wherein the engine further comprises: an oil sump; and a first oil drain port .

Claim 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Herzer and Kobayashi as applied to claims 1 above, and further in view of Kucik (US Patent No. 5,366,400), hereinafter “Kucik”.
Regarding claim 12, the modified invention of Hartz discloses the apparatus of claim 1.
The modified invention of Hartz fails to disclose a flexible hose having a first end and a second end, the first end being connected to the oil drain port while the second end is releasably mounted to the mower.
However, Kucik discloses a flexible hose (Kucik (10)) having a first end and a second end, connected to the oil drain port (Kucik (7)); (Kucik (Figs. 7 & 8)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kucik in order to cleanly drain oil.

Claim 13 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Herzer, Kobayashi and Kucik as applied to claims 12 above, and further in view of Drew et al. (US PG Pub No. 2010/0078265), hereinafter “Drew”.
Regarding claim 13, the modified invention of Hartz discloses the apparatus of claim 12.

However, Drew discloses a hose cap coupler and clip wherein a hose cap coupler (Drew (52)) is connected to an end of a flexible hose (Drew (50)); a cap (Drew (56)) is removably coupled to the cap coupler; and a clip (Drew (54)) is supported by the coupler (Drew (Figs. 1-3)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Drew in order to prevent unwanted substances from entering the hose.

Claim 31 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hartz, in view of Herzer, Kobayashi and Gretzinger as applied to claim 30 above, and further in view of Kucik (US Patent No. 5,366,400), hereinafter “Kucik”.

The modified invention of Hartz fails to disclose a flexible hose having a first end and a second end, the first end being connected to the oil drain port while the second end is releasably mounted to the mower.
However, Kucik discloses a flexible hose (Kucik (10)) having a first end and a second end, the first end being connected to the oil drain port (Kucik (7)) while the second end is releasably mounted to the mower (Kucik (Figs. 7 & 8)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified Hartz by incorporating the teachings of Kucik in order to cleanly drain oil.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s remarks filed on July 2, 2021 have been fully considered but they are not deemed persuasive.

Applicant contends that it is only with reference to teachings of the present application that a person having ordinary skill in the art would have had reason to combine 35 USC § 103. Examiner submits that in response to Applicant’s argument that the Examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the Applicant’s disclosure, such a reconstruction is proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). Applicant contends that Herzer is related to a pressurized fuel tank in which the outlet and the inlet are the same, as is typical in pressurized liquid petroleum gas (LPG) fuel tanks. Applicant further contends that the tank of Herzer is not relevant to a fuel tank for storing liquid gasoline. Examiner submits that the tank of Herzer was brought in for its disclosure of a fuel tank that includes a filler neck extending about the opening, wherein the opening is located above the fuel stored in the fuel tank when the engine is in the generally vertical orientation. Examiner further submits that the fuel tank of Herzer discloses to have fuel in liquid phase (Herzer (Fig. 2 (20))) in storage. Therefore, it is understood that the combination of Hartz, in view of Herzer is proper. Applicant also contends that incorporating the mounting plug of Herzer which is configured to discharge propane gas from the fuel tank, nullifies Hartz ability to perform its intended purpose as the mounting plug functions with pressurized LPG and 
Accordingly, the grounds of rejection are deemed proper.

THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571)272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/O.M/Examiner, Art Unit 3747

/LINDSAY M LOW/Supervisory Patent Examiner, Art Unit 3747